DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 7/5/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2007/0111449 in view of Weimer et al. US 2001/0014522.
Re claim 1, Yu teaches a memory device (fig1G), comprising: 
a plurality of stack structures (102, fig1G, [38]) disposed on a substrate (100, fig1G, [38]), wherein each stack structure comprises: 
a first conductive layer (120, fig1G, [31]); 
a second conductive layer (124, fig1G, [31]), disposed on the first conductive layer (120, fig1G, [31]); 
an inter-gate dielectric layer (122, fig1G, [32]), disposed between the first (120, fig1G, [31]) and second conductive layers (124, fig1G, [31]); 
a metal silicide layer (126, fig1G, [38]), disposed on the second conductive layer (124, fig1G, [31]); and 
a dielectric layer (110 or 108, fig1G, [35, 37]), laterally surrounding a lower portion of the plurality of stack structures (102, fig1G, [38]) to expose a portion of the metal silicide layer (126, fig1G, [38]) of the plurality of stack structures.
Yu does not explicitly show a barrier layer, disposed between the metal silicide layer and the second conductive layer; 
Weimer teaches a barrier layer (102, fig1, [19]) disposed between the metal silicide layer (110, fig1, [24]) and the second conductive layer (104, fig1, [17]);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu and Weimer to insert a barrier layer between 126 and 124 of Yu. The motivation to do so is to prevent agglomeration of silicon from bottom doped polysilicon layer 124 into top conductive layer 126 (Weimer, [18]).
Re claim 2,Yu in view of Weimer teaches the memory device according to claim 1, wherein the dielectric layer (110, fig1G, [37]) has a top surface higher than a top surface of the barrier layer (top surface of 108 around middle of 126 above the barrier layer inserted under 126, fig1G).
Re claim 3, Yu in view of Weimer teaches the memory device according to claim 1, wherein a material of the barrier layer comprises Ti, TiN (Weimer, 102 as Titanium nitride, [19]), Ta, TaN, or a combination thereof.
Re claim 4, Yu in view of Weimer teaches the memory device according to claim 1, further comprising: a tunneling dielectric layer (118, fig1G, [31]), disposed between the substrate (100, fig1G, [38]) and the plurality of stack structures (120-126, fig1G), and between the substrate (100, fig1G, [38]) and the dielectric layer (110, fig1G, [37]); and a plurality of spacers (108,  fig1G, [37]), respectively disposed between the plurality of stack structures (102, fig1G, [38]) and the dielectric layer (110, fig1G, [37]).
Re claim 5, Yu in view of Weimer teaches the memory device according to claim 4, wherein the plurality of spacers (108,  fig1G, [37]) cover the lower portion of the plurality of stack structures (102, fig1G, [38]), and expose a top surface and a portion of a sidewall of the metal silicide layer (126, fig1G, [38]).
Re claim 6, Yu in view of Weimer teaches the memory device according to claim 1, wherein the metal silicide layer (126, fig1G, [38]) is in direct contact with the barrier layer (Weimer 102 inserted directly between 126 and 124 of Yu).
Re claim 8, Yu in view of Weimer teaches the memory device according to claim 1, wherein the plurality of stack structures (102, fig1G, [38]) comprises a first stack structure and a second stack structure (102 left and right, fig1G), a first metal silicide layer of the first stack structure has a first bottom area, a second metal silicide layer of the second stack structure has a second bottom area, and the first bottom area is substantially equal to the second bottom area (126 left and right are about the same size, fig1G).
Re claim 9, Yu in view of Weimer teaches the memory device according to claim 1, wherein the metal silicide layer (126, fig1G, [38]) has a sidewall tapering along a direction from the substrate to the metal silicide layer (side wall of 126 above 108 taper toward 112, fig1G).
Re claim 10, Yu in view of Weimer teaches the memory device according to claim 1, wherein a material of the first and second conductive layers comprises a doped polysilicon (120 and 124 as doped polysilicon, fig1G, [31]), an undoped polysilicon, or a combination thereof.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2007/0111449 in view of Weimer et al. US 2001/0014522 and Ryusenji et al. US 2009/0026527.
Re claim 7, Yu in view of Weimer does not explicitly show the memory device according to claim 1, wherein the metal silicide layer further extends to cover a portion of a top surface of the dielectric layer.
Ryusenji teaches forming a metal silicide layer (7, fig14, [76]) directly on top of control gate (CG 6b, fig14, [76]) overhang side wall dielectric film (8, 9, fig14, [76]) to lower control gate resistance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu in view of Weimer and Ryusenji to adjust the shape of the top silicide layer to overhang dielectric layer 110 and 108. The motivation to do so is to lower control gate resistance (Ryusenji, [76]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812